Citation Nr: 0630041	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  06-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1952 to November 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Des Moines, Iowa, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic 
tinnitus.  In August 2006, the veteran submitted a Motion to 
Advance on the Docket.  In September 2006, the Board granted 
the veteran's motion.  


FINDING OF FACT

Chronic tinnitus was not shown during wartime service or for 
many years thereafter.  The veteran's chronic tinnitus has 
not been shown to have originated during wartime service. 


CONCLUSION OF LAW

Chronic tinnitus was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in April 2005 and March 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection, an 
initial evaluation for the claimed disability, and the 
assignment of effective date of an award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The April 2005 VCAA notice was 
issued prior to the September 2005 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for bilateral hearing loss disability.  

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  His service personnel 
records indicate that he was awarded the Korean Service Medal 
with three Bronze Service Stars.  

In his April 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
initially experienced tinnitus in February 1952.  In an April 
2005 written statement, the veteran reported that he 
sustained acoustical trauma and excessive noise exposure 
during Army boot camp when he trained with M-1 rifles, 
bazookas, and hand grenades and subsequently during the 
Korean War when he fired bazookas in support of moving 
infantry units and was in close proximity to firing field 
artillery and mortar pieces.  

A VA form entitled "Attention: Audiology" dated August 2005 
and signed by the veteran indicates that he reported that his 
tinnitus had started "several years ago 5 to 8" and had 
"recently" "become bothersome."  The form requested that 
the respondent clarify that "if you cannot remember the date 
it started, circle the time frame below which is closest to 
when the tinnitus started."  In response, the veteran 
underlined "Within the last ... 5 years."  

At an August 2005 VA examination for compensation purposes, 
the veteran was reported to have presented a history of 
bilateral tinnitus which began "in the last 5 to 8 years."  
He stated that he was exposed to bazooka and artillery fire 
during active service.  The VA examiner commented that "the 
veteran reports that his tinnitus began only 5 to 8 years 
ago, so it is not likely that his tinnitus is due to military 
noise exposure."  

In his undated notice of disagreement received in October 
2005, the veteran advanced that he initially experienced 
tinnitus at service separation.  He clarified that he had 
been asked by the examiner at the August 2005 VA evaluation 
when his tinnitus had worsened and he had responded "5 to 
8" years ago.  In an undated Decision Review Election 
Statement received in October 2005, the veteran clarified 
that:

All I did was misunderstand the question 
that the person in Omaha, Neb.  I thought 
she ask[ed] me when the tinnitus got 
worse, my reply was 8 to 10 years.  They 
took it as that's when tinnitus started.  
Believe you me, it was long before that. 
I believe it was just a misunderstanding 
on (sic) Vets Dept.  

At a January 2006 VA examination for compensation purposes, 
the veteran reported that he had experienced tinnitus during 
active service and for many years thereafter.  The veteran's 
prior report of the onset of tinnitus five to eight years 
prior to the August 2005 VA examination for compensation 
purposes was noted.  The VA examiner opined that:  

With the two conflicting statements, the 
issue of service connection for tinnitus 
cannot be resolved without resorting to 
mere speculation.  The reported tinnitus 
is not secondary to any possible sc 
[service-connected] hearing loss.  Both 
hearing loss and tinnitus are symptoms of 
an underlying causative factor and can be 
mutually exclusive.  That is, the 
underlying causative factor may result in 
hearing loss and tinnitus or just hearing 
loss or just tinnitus.  

At the March 2006 hearing on appeal, the veteran testified 
that he had fired bazookas and been situated next to 
artillery units during the Korean War.  He indicated that he 
had initially experienced tinnitus soon after service 
separation.  The veteran clarified that "you couldn't really 
tell that there was really anything back there, but it was 
there."  The veteran's spouse testified that the veteran 
first reported experiencing ringing of his ears in 
approximately 1991, some 15 years prior to the hearing.  

In an undated written statement received in March 2006, the 
veteran clarified that:

The other item is that I misunderstood 
the question that the Nurse at Vets 
Hospital ask[ed] me.  What I thought was 
the question: When did this condition get 
worse?  My answer was 5 to 8 years ago, 
because that was when it got worse.  When 
I got out of service at age 23 years old, 
all I wanted out of the Army it did not 
seem important that I tell them of 
something that did not seem very 
important.  The noise was so small and 
not very often.  I went by several years 
before it was noticeable at all.  ...  The 
fact that you approved my hearing loss is 
the main reason that I should get a 
disability for tinnitus, because the Merk 
(sic) Manual states reason for tinnitus 
is hearing loss and a blast or explosion.  

In his August 2006 Informal Hearing Presentation, the 
accredited representative noted that the veteran had stated 
at the August 2005 VA examination for compensation purposes 
that he had suffered from tinnitus for the last five to eight 
years.  He advanced that it was plausible that "a 75 year 
old veteran with poor hearing to misunderstand a question 
that is asked by the examiner."  

The Board has reviewed the probative evidence of record 
including the veteran's and his spouse's testimony and the 
veteran's written statements on appeal.  Chronic tinnitus was 
first clinically manifested in August 2005, some 51 years 
after service separation.  In a signed written August 2005 
medical history requested for the August 2005 VA examination 
for compensation purposes, the veteran indicated that his 
chronic tinnitus was initially manifested approximately five 
to eight years prior to the evaluation.  No competent medical 
professional has attributed the veteran's chronic tinnitus to 
his period of wartime service or his service-connected 
bilateral hearing loss disability.  The VA examiner at the 
January 2006 VA examination for compensation purposes 
expressly stated that the veteran's chronic tinnitus could 
not be attributed to active service given his conflicting 
subjective medical histories without resort to "mere 
speculation." The physician clarified further that the 
veteran's chronic tinnitus was not secondary to his 
service-connected bilateral hearing loss disability.

The veteran asserts that he sustained chronic inservice noise 
exposure and acoustical trauma during his wartime service 
which included execution of his assigned military duties on 
the front lines during combat in the Korean War.  The Board 
finds the veteran's statements as to his alleged inservice 
noise exposure to be consistent with the circumstances, 
conditions, and hardships of his service during the Korean 
War.  However, based upon the record and analysis herein the 
Board concludes that any report by the veteran claiming to 
have experienced tinnitus during service is not credible.  
Further, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
do not eliminate the need for medical nexus evidence.  They 
merely reduce the evidentiary burden on combat veterans as to 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The veteran asserts that the VA examinations for compensation 
purposes are of essentially no probative value given that 
they were based on his erroneous medical history as to the 
onset of his chronic tinnitus during approximately the years 
1997 through 2000.  He avers that his error was based upon 
his failure to hear or to otherwise comprehend the VA 
examiner's oral questions as to the onset of his tinnitus.  
The Board finds that the veteran's contentions are belied by 
the fact the medical history in question is taken from a 
written medical history questionnaire completed and signed by 
the veteran.  In the absence of any evidence that the 
veteran's ability to read and to otherwise comprehend the 
written questions, the Board must find the veteran's 
subjective medical history more persuasive as to the onset of 
the claimed disorder than his subsequent attempts to correct 
the record so as to support his claim.  Further, the veteran 
and his spouse both testified at the hearing on appeal that 
the veteran's tinnitus was initially symptomatic decades 
after service separation.  The veteran's spouse's testimony 
and the veteran's own testimony and written statements are in 
conflict with some of the veteran's reports of experiencing 
tinnitus during service.  Therefore, the Board finds that the 
veteran's reports of experiencing tinnitus during service are 
not credible.  In the absence of credible reports of 
experiencing tinnitus during service the veteran is not 
entitled to a presumption as to an inservice onset of 
tinnitus afforded by the provisions of 38 U.S.C.A. § 1154(b).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's written statements and his own 
testimony and written statements.  Such evidence is 
insufficient to establish either a diagnosis or etiological 
relationship to the veteran's wartime service and/or 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board concludes that a 
preponderance of the evidence is against service connection 
for chronic bilateral tinnitus. 


ORDER

Service connection for chronic tinnitus is denied.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


